UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-2358


THOMASINA C. LACEY,

                Plaintiff – Appellant,

          v.

HOME DEPOT U.S.A., INCORPORATED,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Arenda Wright Allen, District
Judge. (2:11-cv-00521-AWA-DEM)


Submitted:   April 23, 2012                    Decided:   May 1, 2012


Before SHEDD, DUNCAN, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Thomasina C. Lacey, Appellant Pro Se.   Hope B. Eastman, Arthur
G. House, PALEY, ROTHMAN, GOLDSTEIN, ROSENBERG, EIG & COOPER,
CHTD, Bethesda, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Thomasina      C.    Lacey    seeks     to    appeal      the     district

court’s   order    dismissing         without     prejudice        her     employment

discrimination complaint.         This court may exercise jurisdiction

only over final orders, 28 U.S.C. § 1291 (2006), and certain

interlocutory     and   collateral      orders.         See   28    U.S.C.    §    1292

(2006); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

Corp., 337 U.S. 541, 545-46 (1949).               Because Lacey could amend

her complaint to cure the defects identified by the district

court, the order she seeks to appeal is interlocutory and not

appealable.     See Domino Sugar Corp. v. Sugar Workers Local Union

392, 10 F.3d 1064, 1066-67 (4th Cir. 1993).                        Accordingly, we

dismiss the appeal for lack of jurisdiction.                     We dispense with

oral   argument    because      the    facts    and     legal      contentions     are

adequately    presented    in    the    materials       before      the    court   and

argument would not aid the decisional process.

                                                                            DISMISSED




                                         2